Citation Nr: 1108771	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 2005, for the award of service connection for posttraumatic stress disorder with depression.

2.  Entitlement to an effective date earlier than May 24, 2005, for eligibility for Dependents' Educational Assistance. 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for posttraumatic stress disorder and Dependents' Educational Assistance benefits, both effective as of May 24, 2005.  The Veteran has appealed the effective date assigned to both benefits.

In November 2009, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is warranted before the Board can decide the issues on appeal.  The purpose of the Board's November 2009 remand was for VA to obtain the Social Security Administration records, as the evidence showed the Veteran had been awarded such benefits based upon, in part, a psychiatric disorder.  Those records were received and associated with the claims file; however, in reviewing the Social Security Administration records, the Board found that they identified relevant treatment records that have not been associated with the claims file.  Specifically, the Veteran indicated having received psychiatric treatment from several individuals and facilities, which records are not in the claims file.  Thus, another remand is necessary for VA to attempt to obtain the records.  

The Board will provide a description of that evidence here.  There are two areas where these records are identified in the Social Security Administration records.  One is a form labeled "DD-50 M" (there are several pages of this form) and the other is Form SSA-454-BK.  The Board has compiled a list of relevant records based upon these records.  They are as follows: 

(1) Vet Center treatment records in Greenville, North Carolina, from 1983 to 1993.  There are no Vet Center records in the claims file (there is one letter from a Vet Center employee but not treatment records).  

(2) Treatment records from Dr. Edwin Drew in Macclesfield, North Carolina, from 1976 to 1993.  (The Veteran has provided various date ranges over the years for treatment from this physician, and the range from 1976 to 1993 includes the earliest date to the latest date.  See, e.g., VA Form 21-526, received in February 1987, at item # 27 and VA Form 21-4138, dated February 20, 1996, at item (4).)  None of these records are in the file.  

(3) Treatment records from Dr. Nancy Vogel in Greenville, North Carolina, from January 1993 to 1995.  None of Dr. Vogel's treatment records are in the claims file.

(4) Pitt County Memorial Hospital treatment records in Greenville, North Carolina, from 1992 to at least May 2000.  There are some records from that facility, but do not represent eight years of treatment.  

(5) Pitt County Mental Health Center (which is not the same facility as the memorial hospital) treatment records in Greenville, North Carolina, from 1995 to 1997.  Of record are October 1996, May 1997, and December 1997 treatment records from that facility.  Each of those records indicates the Veteran had been seen at a prior time, which prior treatment records are not in the claims file.  

The action concerning an earlier effective date for the grant of service connection for posttraumatic stress disorder and depression could affect the effective date assigned for eligibility to Dependents' Educational Assistance.  Therefore, this issue must also be remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any Vet Center treatment records from the facility in Greenville, North Carolina, from 1983 to 1993.  

2.  The RO should request that the Veteran provide written permission to allow VA to attempt to obtain the treatment records described below and any other relevant, outstanding records the Veteran knows exist:

(i) Dr. Edwin Drew treatment records in Macclesfield, North Carolina, from 1976 to 1993; 

(ii) Treatment records from Dr. Nancy Vogel in Greenville, North Carolina, from January 1993 to 1995.  

(iii) Pitt County Memorial Hospital treatment records in Greenville, North Carolina, from 1992 to at least May 2000.  

(iv) Pitt County Mental Health Center treatment records in Greenville, North Carolina, from 1995 to 1997.  

3.  Thereafter, the RO should readjudicate the issues involving entitlement to an effective date earlier than May 24, 2005, for the award of service connection for posttraumatic stress disorder and Dependents' Educational Assistance benefits.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case which includes a summary of any additional evidence associated with the claims file, applicable laws and regulations, and the reasons for the decision.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

